



Exhibit 10.3
FORM CD-451
(REV 12-14)
U.S. DEPARTMENT OF COMMERCE
      GRANT X COOPERATIVE AGREEMENT
AMENDMENT TO
FINANCIAL ASSISTANCE AWARD
AWARD NUMBER


NCR-92-18742
CFDA NO. AND NAME
     11.-National Telecommunications and Information Administration
PROJECT TITLE
RECIPIENT NAME


VeriSign, Inc.
AMENDMENT NUMBER


34
STREET ADDRESS


12061 Bluemont Way
EFFECTIVE DATE


October 19, 2016
CITY, STATE ZIP


Reston, Virginia 20190-5684
EXTEND PERIOD OF PERFORMANCE TO
(IF APPLICABLE)
COSTS ARE REVISED AS
FOLLOWS:
PREVIOUS ESTIMATED COST
ADD
DEDUCT
TOTAL
ESTIMATED COST
FEDERAL SHARE OF COST
$0.00
$0.00
$0.00
$0.00
RECIPIENT SHARE OF COST
$0.00
$0.00
$0.00
$0.00
TOTAL ESTIMATED COST
$0.00
$0.00
$0.00
$0.00
REASON(S) FOR AMENDMENT


Pursuant to Section I.B.2.A of Amendment 19, as amended by Section 2 of
Amendment 30, the Department approves the amendment to the .com Registry
Agreement attached hereto as Exhibit A. Consistent with the Special Award
Condition, the Department reserves the right to conduct a public interest review
prior to November 30, 2018. The Department's approval of the amendment is not
intended to confer federal antitrust immunity on Verisign with respect to the
.com Registry Agreement. Except as modified by this Amendment, the terms and
conditions of the Cooperative Agreement, as previously amended, remain
unchanged.
This Amendment Document (Form CD-451) signed by the Grants Officer constitutes
an Amendment of the above-referenced Award, which may include an obligation of
Federal funding. By signing this Form CD-451, the Recipient agrees to comply
with the Amendment provisions checked below and attached, as well as previous
provisions incorporated into the Award. If not signed and returned without
modification by the Recipient within 30 days of receipt, the Grants Officer may
unilaterally withdraw this Amendment offer and de-obligate any associated funds.
X Special Award Conditions


    Line Item Budget


    Other(s):
SIGNATURE OF DEPARTMENT OF COMMERCE GRANTS OFFICER


/s/ DEAN IWASAKI




DATE


           10/19/2016
TYPED NAME, TYPED TITLE, AND SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL


/s/ D. JAMES BIDZOS


D. James Bidzos, Chief Executive Officer, VeriSign Inc.


D. James Bidzos, President and Chief Executive Officer
DATE


 








--------------------------------------------------------------------------------



















Award ACCS Information




Award Contact Information
Contact Name
Contact Type
Email
Phone
Thomas C. Idelicarto
 
tindelicarto@verisign.com
 





NIST Grants Officer:
 
NIST Grants Specialist:
    Dean Iwasaki
 
    Nuria Martinez
    100 Bureau Drive, MS 1650
 
    100 Bureau Drive, MS 1650
    Gaithersburg, MD 20899-1650
 
    Gaithersburg, MD 20899-1650
    (301) 975-8449
 
    (301) 975-6215










--------------------------------------------------------------------------------





SPECIAL AWARD CONDITIONS NCR-92-18742
Amendment Thirty-Four (34)


Whereas, VeriSign, Inc. (“Verisign”) and the Internet Corporation for Assigned
Names and Numbers (“ICANN”) have executed a Root Zone Maintainer Service
Agreement (“RZMA”), which is a necessary step in the IANA Stewardship
Transition, that shall become effective upon the Department’s discharge under
the Cooperative Agreement of Verisign’s obligations pertaining to the root zone
maintainer functions;


Whereas, Verisign and ICANN have also agreed to an amendment of the .com
Registry Agreement to extend its term to coincide with the term of the RZMA in
order to promote the security, stability and resiliency of the root zone
maintainer functions given the common infrastructure and services shared by the
.com registry and the root zone maintainer functions;


Whereas, the Department and Verisign acknowledge that the amendment to extend
the term of the .com Registry Agreement will facilitate the timely, secure and
stable completion of the IANA Stewardship Transition;


Whereas, the Department concluded in connection with the renewal of the .com
Registry Agreement in 2012 for a six year term, the Maximum Price of $7.85 for
Registry Services was in the public interest;


Whereas, the amendment to the .com Registry Agreement, requires that the Maximum
Price for Registry Services shall remain at $7.85 through November 30, 2024,
subject to Section 7.3(d)(ii) of the .com Registry Agreement;


Whereas, the Cooperative Agreement will expire on November 30, 2018, unless the
Department exercises, in its sole discretion, its right to extend the term of
the Cooperative Agreement under Section 1.B.10 of Amendment 19, as amended by
Section 4 of Amendment 32.


Whereas, the Department is not at this time exercising its right to extend the
term of the Cooperative Agreement;


Therefore, Verisign and the Department agree as follows:


1.
The Department, in view of the circumstances set forth above, hereby approves
the amendment to the .com Registry Agreement attached hereto as Exhibit A as in
the public interest. This approval is not intended to confer federal antitrust
immunity on Verisign with respect to the .com Registry Agreement, as amended.



2.
The Department retains the right to conduct a public interest review for the
sole purpose of determining whether the Department will exercise its right under
Section 1.B.10 of Amendment 19, as amended by Section 4 of Amendment 32, to
extend the term of Cooperative Agreement. Verisign agrees to cooperate fully in
any such review; and to work in good faith to reach mutual agreement with the
Department to resolve issues identified in such review and to work in good faith
to implement any agreed upon changes as of the expiration of the current term of
the Cooperative Agreement.



3.
Upon signature by both parties, Verisign shall provide a copy of the amendment
to the .com Registry Agreement to the Grants Officer and to the Federal Program
Officer.








--------------------------------------------------------------------------------





4.
Except as modified by this Amendment, the terms and conditions of the
Cooperative Agreement, as previously amended, remain unchanged.






--------------------------------------------------------------------------------





FIRST AMENDMENT TO .COM REGISTRY AGREEMENT
This FIRST AMENDMENT TO .COM REGISTRY AGREEMENT (this “Amendment”) is dated as
of [__], 2016 (the “Amendment Effective Date”) and is entered into by and
between INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS, a California
nonprofit public benefit corporation (“ICANN”), and VERISIGN, INC., a Delaware
corporation (“Verisign”), and amends the parties’ executed .com Registry
Agreement effective as of December 1, 2012 (the “Agreement”). Capitalized terms
used herein shall have the meanings assigned to them in the Agreement.
WHEREAS, the parties believe that extending the Agreement will enhance the
security and stability of the Internet and the TLD;
WHEREAS, the parties entered into the Agreement in order to set forth their
understandings and agreements with respect to the .com TLD; and
WHEREAS, the parties are entering into this Amendment in order to effect certain
modifications to the Agreement.
NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree, as
follows:
1.Amendment to Agreement. Effective as of the Amendment Effective Date,


(a)    Section 4.1 of the Agreement is hereby deleted and replaced in its
entirety by the following new Section 4.1:


“Section 4.1 Term. The term of this Agreement shall expire on November 30, 2024,
as extended by any renewal terms (the “Expiration Date”).”


(b)    Section 7.3(d)(i) of the Agreement is hereby deleted and replaced in its
entirety by the following new Section 7.3(d)(i):
“(i) from the Effective Date through November 30, 2024, US $7.85”
2.Future Amendments. The parties shall cooperate and negotiate in good faith to
amend the terms of the Agreement (a) by the second anniversary of the Amendment
Effective Date, to preserve and enhance the security and stability of the
Internet or the TLD, and (b) as may be necessary for consistency with changes
to, or the termination or expiration of, the Cooperative Agreement between
Registry Operator and the Department of Commerce.


3.Agreement; No Other Amendment; Reaffirmation. Except as amended by this
Amendment, the Agreement shall remain in full force and effect according to its
terms and shall be read and construed as if the terms of this Amendment were
included therein. The parties acknowledge and agree that each shall be bound and
obligated to perform all of its respective obligations under the Agreement as
amended by this Amendment, and that all references in such document to the
Agreement shall mean and include the Agreement as amended hereby.







--------------------------------------------------------------------------------





4.    Incorporation By Reference. This Amendment incorporates by reference the
provisions set forth in Section 8.6 (Amendments and Waivers), Section 8.7 (No
Third Party Beneficiaries), Section 8.8 (Notices, Designations and
Specifications), Section 8.9 (Language), Section 8.10 (Counterparts) and Section
8.11 (Entire Agreement) as if fully set forth herein.


IN WITNESS WHEREOF, ICANN and Verisign have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Amendment Effective
Date.


INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS        




By: _________________________________________


Name: ______________________________________


Title: _______________________________________






VERISIGN, INC.




By: _________________________________________


Name: ______________________________________


Title: _______________________________________





